Title: To Thomas Jefferson from Thomas Mann Randolph, 13 February 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
Feby 13. 1822.
William L. Pogue Esqr of the state of Kentucky having expressed a desire to wait upon you, as he passes through your neighbourhood on his way home, I have given him this to inform you who he is; being alltogether a stranger among us. He brought me a letter from General Robert Pogue of Kentucky introducing him as his son, whom he had sent in upon his private business, which required an investigation, only to be made by access to the old papers relating to the Bounty, pay, emoluments, subsistence, transportation and supplies of George Rogers Clarkes command in the Virginian Army of the Revolutionary War. General Pogues letter contained one from Governor Adair speaking in strong terms of the high title of the General himself to notice in Virginia, but he was prevented from coming by indisposition.With very sincere attachment your &cTh M Randolph